Filed 11/12/15 P. v. Willis CA2/7
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                         SECOND APPELLATE DISTRICT

                                                       DIVISION SEVEN


THE PEOPLE,                                                                   B260689

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. 4PH06962)
          v.

TYLER HOWLAND WILLIS,

          Defendant and Appellant.




          APPEAL from an order of the Superior Court of Los Angeles County,
Jacqueline Lewis, Judge. Affirmed.
          Tyler Howland Willis, in pro. per. and Erick Victor Munoz, under appointment by
the Court of Appeal, for Defendant and Appellant.
          No appearance for Plaintiff and Respondent.


                                                _______________________
       Tyler Howland Willis appeals from a postjudgment order reinstating parole on
condition he serve 180 days in county jail. The order was based on the court’s finding
Willis had violated a special condition of parole. We affirm.
                                      DISCUSSION
       Willis was convicted on October 27, 2009 of committing a lewd act on a child
under the age of 14 years (Pen. Code, § 288, subd. (a)). He was released from state
prison and placed on parole on March 25, 2012. Among Willis’s special conditions of
parole, he was prohibited from entering or loitering within 250 feet of the perimeter of
places where children congregate and was required to participate in continuous electronic
monitoring technology by wearing a GPS (Global Positioning System) device.
       On September 25, 2014 Willis was arrested for failing to adequately charge his
GPS device and being within 250 feet of a children’s designated play area at a fast food
restaurant. Willis’s parole agent, Javier Mata, filed a petition to revoke Willis’s parole
pursuant to Penal Code section 3000.08. At the arraignment on the petition, Willis
denied the allegations. The trial court found sufficient probable cause, ordered Willis’s
parole to remain preliminarily revoked and scheduled a contested revocation hearing.
       At the outset of the revocation hearing on November 17, 2014, the People
dismissed the allegation that Willis was in a prohibited children’s area and elected to
proceed only on the allegation he had failed to adequately charge his GPS device. Agent
Mata testified, as a special condition of parole, Willis was required to wear a GPS device
to enable Mata to monitor Willis’s compliance with his parole conditions. Mata had
instructed Willis he was required to charge the device for at least one hour, twice each
day, to ensure the battery was working. Mata’s records showed the battery in Willis’s
device was running low and Willis had charged his device for less than an hour in the
morning and evening on six different days.
       Willis did not testify or present other evidence in his defense. At the conclusion of
the hearing, the trial court found Willis had violated his parole by failing to adequately
charge his GPS device on multiple days. Following argument by counsel, the court
                                              2
revoked and reinstated parole with a modified condition that Willis serve 180 days in
county jail.
       We appointed counsel to represent Willis on appeal. After examination of the
record counsel filed an opening brief in which no issues were raised. On July 2, 2015 we
advised Willis he had 30 days within which to personally submit any contentions or
issues he wished us to consider. On July 20, 2015 we received a hand-printed response in
which Willis argued the special conditions of his parole were onerous and his appointed
counsel provided constitutionally ineffective assistance during the hearing.
       The record provides no support for Willis’s assertion his appointed counsel
rendered ineffective assistance at any time during the proceedings. (Strickland v.
Washington (1984) 466 U.S. 668 [104 S. Ct. 2052, 80 L. Ed. 2d 674].) To the extent
Willis’s claim is based on matters outside the record, it is more appropriately decided in a
habeas corpus proceeding where all relevant facts can be developed. (People v. Avena
(1996) 13 Cal. 4th 394, 419.)
       We have examined the record and are satisfied Willis’s appellate attorney has fully
complied with the responsibilities of counsel and there are no arguable issues. (See Smith
v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v.
Kelly (2006) 40 Cal. 4th 106, 112-113; People v. Wende (1979) 25 Cal. 3d 436, 441.)
                                     DISPOSITION
       The order is affirmed.



                                                 PERLUSS, P. J.

We concur:



       ZELON, J.                                 SEGAL, J.




                                             3